Citation Nr: 0922950	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  06-17 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
thoracolumbar strain.  

2.  Entitlement to an initial evaluation higher than 30 
percent for service-connected posttraumatic stress disorder 
(PTSD).   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel



INTRODUCTION

According the DD Form 214, the Veteran had active service 
from December 1971 to June 1975 and had four years of prior 
active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  

The Board observes that additional evidence has been 
associated with the claims folder since the issuance of the 
March 2008.  However, review of the evidence reveals that the 
additional evidence is not relevant to either of the claims 
on appeal and, instead, relates to the Veteran's chronic 
alcohol abuse.  Thus, as there is no prejudice to the Veteran 
in proceeding to evaluate the issues on appeal, the Board 
will proceed with appellate review.          


FINDINGS OF FACT

1.  In its January 1982 rating decision, the RO denied the 
Veteran's claim of service connection for a back condition 
because there was no mention of a back injury in the service 
records or on the separation examination.  The RO also 
explained that a back disorder was noted by history only.  
The Veteran did not appeal the decision and it became final.    

2.  Evidence received subsequent to the January 1982 RO 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim.

3.  The Veteran is in receipt of the maximum rating allowable 
for his service-connected PTSD because the VA PTSD examiner 
found that only approximately one-third of the Veteran's 
total impairment due to psychiatric symptomatology was due to 
service-connected PTSD; the remaining impairment was 
attributable to his nonservice-connected alcohol dependency.  


CONCLUSIONS OF LAW

1.  The January 1982 rating decision is final.  38 U.S.C.A. 
§ 4005(c) (1976); 38 C.F.R. § 3.104, 19.118, 19.153 (1981).  

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for thoracolumbar 
strain is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 
7104(b) (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1103 
(2008).

3.  The Veteran is not entitled to an initial evaluation 
higher than 30 percent for his service-connected PTSD.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic 
Code 9411 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the claimant 
of the criteria for assigning disability ratings and for 
award of an effective date.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

In regard to a request to reopen a previously disallowed 
claim, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  The claimant must also be notified 
of what constitutes both "new" and "material" evidence to 
reopen the previously denied claim.  VA must additionally 
look at the bases for the denial in the prior decision and 
notify the claimant of what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In the February 2003 VCAA notice letter, the RO advised the 
Veteran of what the evidence must show to establish 
entitlement to the underlying claim of service connection for 
his claimed disorder and described the types of evidence that 
the Veteran should submit in support of the claim.  The RO 
also explained what evidence VA would obtain and make 
reasonable efforts to obtain on the Veteran's behalf in 
support of his claim.  The RO further explained to the 
Veteran that if the information or evidence was received 
within one year from the date of the VCAA notice letter and 
VA decided that he was entitled to benefits then VA may be 
able to pay him from the date his claim was received, which 
addressed the notice element of effective date.  Although the 
VCAA letter did not further address the element of degree of 
disability, the absence of such notice is harmless error as 
the claim is not found to be reopened by way of the 
submission of new and material evidence for reasons explained 
below and, thus, no disability rating will be assigned.  
Moreover, the Veteran was sent notice of such element in 
March 2006 and July 2007 correspondence and has been afforded 
with ample time and opportunity to submit evidence regarding 
the degree of disability of his claimed disorder.      

In particular regard to additional notice requirements 
relevant to the Veteran's request to reopen his previously 
disallowed back disorder, the Board notes that the RO 
explained in the February 2003 VCAA notice letter that the 
Veteran's claim was previously denied in a January 1982 
rating decision and the decision had become final.  The RO 
also explained that VA needed new and material evidence in 
order to reopen the Veteran's claim.  While the RO provided 
the definition of new and material evidence that is 
inapplicable to the Veteran's claim, the Veteran was provided 
with the appropriate definition in July 2007 correspondence.  
Indeed, the RO defined new and material evidence as evidence 
submitted to VA for the first time that pertained to the 
reason the claim was previously denied and raised a 
reasonable possibility of substantiating the claim.  
Moreover, the RO addressed the reason why the Veteran's claim 
was previously denied in the July 2007 correspondence, 
explaining that the disability was not shown to have been 
incurred during or aggravated by active military service.  
The Veteran has been provided with adequate notice with 
respect to his claim to reopen.  Kent v. Nicholson, 20 Vet. 
App. 1, 10 (2006).   

In regard to the Veteran's claim for a higher initial rating 
for his service-connected PTSD, the Board notes that service 
connection for PTSD was granted in the August 2003 rating 
decision and a disability rating and effective date were 
assigned.  The Veteran is challenging the initial disability 
rating assigned.  The Federal Circuit has held that once 
service connection is granted, the claim is substantiated and 
additional notice is not required.  Furthermore, any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); see also Sutton v. Nicholson, 20 
Vet. App. 419 (2006).  Moreover, under 38 C.F.R. 
§ 3.159(b)(3)(i) (2008), there is no duty to provide 
additional VCAA notice upon receipt of a notice of 
disagreement, such as in this case.  

Notwithstanding the foregoing, the Board observes that the 
Veteran was provided with notice regarding how VA assigns 
disability ratings in March 2006 and July 2007 VCAA notice 
letters.  Neither the Veteran nor his representative asserts 
a lack of notice or knowledge regarding the evidence 
necessary to substantiate his claim.  Moreover, as will be 
explained below, the Veteran is already in receipt of the 
maximum disability rating allowable after consideration of a 
VA medical opinion that attributes approximately two-thirds 
of his psychiatric symptomatology to his nonservice-connected 
alcohol dependency.       

The Board further notes that the Veteran was provided with a 
copy of August 2003 rating decision, and the March 2006 
statement of the case (SOC), which included a discussion of 
the facts of the claims, pertinent laws and regulations, 
notification of the bases of the decisions, and a summary of 
the evidence considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed. 

To fulfill its statutory duty to assist, the Board notes that 
service treatment records and post-service treatment records 
adequately identified as relevant to the Veteran's claims 
have been obtained, to the extent possible, or have otherwise 
been submitted and are associated with the claims folder.  
The Veteran's social security records are also of record.  
Furthermore, the Veteran was afforded with PTSD examinations 
in August 2003 and February 2005 in connection with his claim 
for a higher initial rating.  Review of the examination 
reports reveal that the examinations and opinions provided by 
the examiner were adequate.    

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
Veteran's claim pertaining to his claimed back disorder.  
However, no medical examination or opinion is needed because 
the Veteran's claim is not found to be reopened by way of the 
submission of new and material evidence for reasons explained 
below.  38 C.F.R. § 3.159(c)(4)(2008).  

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to the claim.  Accordingly, the Board will 
proceed with appellate review.  

New and Material evidence

As a preliminary matter, the Board notes that the Veteran's 
current claim is one involving entitlement to service 
connection for thoracolumbar strain.  The current claim is 
based upon the same factual basis as his previous claim, 
which was denied in the January 1982 rating decision that 
became final.  Thus, it appropriate to consider this claim as 
a request to reopen the previously denied claim.  Boggs v. 
Peake, 520 F.3d. 1330 (Fed. Cir. 2008).  

The Board may not consider a previously and finally 
disallowed claim unless new and material evidence is 
presented.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself, or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2008).  

If the evidence is new, but not material, the inquiry ends 
and the claim cannot be reopened.  Smith v. West, 12 Vet. 
App. 312, 314 (1999).  If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened.  The evidence is presumed credible for the purposes 
of reopening an appellant's claim, unless it is inherently 
false or untrue or, if it is in the nature of a statement or 
other assertion, it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216 
(1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In its January 1982 rating decision, the RO denied service 
connection for a back condition because there was no mention 
of a back injury in the service records and a back disability 
was not noted on the separation examination.  The RO also 
explained that the claimed disorder was noted by history 
only.  The Veteran received notification of the denial of his 
claim and was advised regarding his appellate rights later 
that month; however, he did not appeal the decision and it 
became final.  The pertinent evidence of record at the time 
of the January 1982 rating decision included the Veteran's 
service treatment records; the DD Form 214; the January 1982 
VA examination report; and the Veteran's claim.

The evidence received since the January 1982 denial of the 
claim consists of additional written statements from the 
Veteran and/or his representative; duplicate copy of the DD 
Form 214, numerous post-service treatment records (VA and 
private); social security records; and VA examination 
reports.  

After review of the evidence received since January 1982, the 
Board finds that it does not qualify as new and material 
evidence sufficient to reopen the claim.  None of the 
evidence shows that the Veteran has a current back disorder 
related to his period of active service.  Instead, the 
medical evidence shows that the Veteran's back problems are 
related to vertebral fractures associated with his 
osteoporosis or are otherwise attributable to a series of 
work-related back injuries.  No medical examiner has linked 
any current chronic back disorder to the Veteran's period of 
active service nor is a continuity of back symptomatology 
since service shown.  Thus, while the evidence associated 
with the claims folder since the January 1982 denial that was 
not found to be duplicative may be considered new because it 
was not before VA at the time of that decision, it is not 
also material because it does not relate to a previously 
unsubstantiated fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim.   
    
Accordingly, having determined that new and material evidence 
has not been submitted, the Veteran's claim for service 
connection for thoracolumbar strain is not reopened.  The 
appeal is denied.    

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the claim and that doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Higher initial rating for PTSD

The Veteran's service-connected PTSD is presently assigned a 
30 percent rating effective January 8, 2003 under 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).  The Veteran seeks 
entitlement to a higher initial rating for his service-
connected PTSD.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2008).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2008).  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  An 
appeal from the initial assignment of a disability rating, 
such as this case, requires consideration of the entire time 
period involved and contemplates staged ratings where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

A 10 percent rating for PTSD requires evidence of 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  
38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders (2008).  

A 30 percent rating requires evidence of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Id.  

A 50 percent rating requires evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating requires evidence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating requires evidence of total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.

In the present case, the severe level of impairment due to 
the Veteran's psychiatric symptomatology as a whole is not in 
dispute.  Indeed, the Veteran underwent VA PTSD examinations 
in August 2003 and in February 2005 and the examiner assigned 
Global Assessment of Functioning Scores (GAF) of 45 and 42, 
respectively.  The GAF is a scale reflecting the 
"'psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness'" from 0 to 
100, with 100 representing superior functioning in a wide 
range of activities and no psychiatric symptoms.  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (quoting DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  
GAF scores ranging from from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Typically, the level of impairment 
reflected in the Veteran's assigned GAF scores is best 
contemplated by a 70 percent or even a 100 percent disability 
rating.  

However, the Veteran is diagnosed with alcohol dependence, 
which has not been determined to be a service-connected 
disability, in addition to his service-connected PTSD on Axis 
I.  Indeed, such diagnoses are noted in VA examination 
reports relevant to the appeal period.  Furthermore, the VA 
PTSD examiner wrote in the August 2003 VA medical examination 
report that most of the Veteran's social and industrial 
impairment reflected in the GAF score was attributable to his 
alcohol dependency and could not be regarded as due to his 
service-connected mental disorder.  The examiner concluded 
that only about one-third of the total reflected by the GAF 
may properly be ascribed to PTSD.  The examiner further 
described the symptomatology attributable to the Veteran's 
chronic PTSD as "mild-to-moderate."  The Board further 
observes that the same examiner evaluated the Veteran in 
February 2005 and wrote that it did not appear that the 
Veteran's level of impairment specifically attributable to 
his PTSD had changed or increased.  The examiner explained 
that the Veteran seemed to be reporting about the same level 
of re-experiencing symptoms and continued to be unemployed.  
As the examiner has the requisite specialized expertise to 
render a competent medical opinion about mental disorders and 
considered the Veteran's medical history as documented in the 
claims folder as well as examination of the Veteran in 
rendering his opinion, the Board finds that the opinion is 
adequate and affords it great probative value.

Thus, in consideration of the opinion provided by the VA 
medical examiner, the Board notes that the maximum disability 
rating allowable for the Veteran's service-connected PTSD is 
the currently assigned 30 percent rating.  

To the extent that the Veteran's service-connected PTSD alone 
adversely affects his employability, such has been 
contemplated in the assignment of the current 30 percent 
schedular evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  There is no 
exceptional or unusual disability picture related to PTSD.  
Thus, referral to the RO for consideration of the assignment 
of an extra-schedular evaluation under 38 C.F.R. § 3.321 
(2008) is not warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the Veteran's claim for a 
higher initial rating of PTSD and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

New and material evidence not having been presented, the 
claim of entitlement to service connection for thoracolumbar 
strain is not reopened and the appeal is denied.  

Entitlement to an initial evaluation higher than 30 percent 
for service-connected PTSD is denied.   



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


